Frazer, C. J.
This was a suit against the principal and a surety (the appellant) on a bond executed to release a *53steamboat, seized under our statute providing for the enforcement of liens upon vessels-found in the waters of this State. The original suit had proceeded to judgment against the owner of a boat, who had also executed this bond as principal, but that judgmént remained unsatisfied and in full force.
H. Crawford, for appellant.
G. V. Howk, R. M. Weir, J. S. Davis, J. H. Stotsenburg, and T. M. Brown, for appellees.
The case seems to be governed by the doctrine which we have felt compelled to hold in several cases, under the control of decisions of the Supreme Court of the United States. The Moses Taylor, 4 Wall. 411; The Hine v. Trevor, id. 555. If the State Court had no jurisdiction to enforce the lien upon the boat, it would follow that the bond was without any sufficient consideration.
The judgment is reversed, with costs, and the cause remanded, with directions to sustain the demurrer to the complaint.